Citation Nr: 1041829	
Decision Date: 11/05/10    Archive Date: 11/12/10

DOCKET NO.  07-03 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability, to include posttraumatic stress disorder (PTSD).




REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel



INTRODUCTION

The Veteran served an initial period of active duty for training 
from May 1985 to August 1985 and a period of active duty from 
December 2003 to March 2005.  The Veteran had additional service 
in the Ohio Army National Guard from May 1985 to October 2005.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

The Board remanded the Veteran's case in May 2010.  The remand 
was due, in part, to a decision by the Court in Clemons v. 
Shinseki, 23 Vet. App. 1 (2009).  As a result of the holding in 
that case, the Board recharacterized the issue on appeal as 
service connection for an acquired psychiatric disability, to 
include PTSD, rather than limited to the issue of service 
connection for PTSD.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Veteran was previously scheduled for a video conference 
hearing before a Veterans Law Judge in April 2010.  The Veteran 
failed to report for his scheduled hearing.

The Board remanded the case for additional development in May 
2010.  The development was conducted by the AMC.  The Veteran 
failed to report for a scheduled examination in June 2010.  The 
AMC issued a supplemental statement of the case (SSOC) in July 
2010.  The case was returned to the Board in August 2010.

The Board received a copy of a contact with the Veteran in 
October 2010.  The contact was reported on VA Form 21-0820, 
Report of General Information.  The date of contact was August 
11, 2010.  The Veteran contacted the National Call Center (NCC) 
to inform them that he had informed the NCC that he would not be 
able to attend his hearing or report for his examination because 
of his employment.  The Veteran requested that his hearing and 
examination be rescheduled.  This information was forwarded to 
the Cleveland RO on August 24, 2010.  

The Veteran provided timely contact with VA after the issuance of 
the SSOC to provide cause for why he did not attend his scheduled 
VA examination.  The contact information also notes that the 
Veteran had provided prior notice of his not being to attend 
either the examination or hearing scheduled in his case.  

The Veteran has asked that his hearing be rescheduled.  Although 
he was previously scheduled for a video conference hearing, the 
type of hearing desired should be clarified on remand.  Upon 
clarification, the appropriate hearing should be scheduled.  

The question of rescheduling of the VA examination can be 
addressed by the Veterans Law Judge that conducts the rescheduled 
hearing.

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be contacted 
and asked to clarify whether he 
desires a Travel Board or video 
conference hearing.  After the Veteran 
makes his election, he should be 
scheduled, as appropriate, for his 
hearing.  The RO should be aware of 
the change of address reported by the 
Veteran with his submission of August 
2010.

2.  If the Veteran elects to have a 
video conference hearing, he and his 
representative should be afforded an 
opportunity to review the claims 
folder before it is returned to the 
Board.


The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


